Per Curiam.
The witnesses appear to have used the square foot value as the unit by which to fix the total value. Admittedly the lot was 188.36 ft. x 92 ft. One of the City’s "witnesses, by mistake, had calculated total value on the basis of 90 rather than 92 feet. While he was on the stand his error was discovered and corrected before the jury. However, in the Court’s statement of the contention of the parties and in the recapitulation of the evidence, the Court did not specifically call attention to the fact that the witness Smith, in his direct examination, had based his estimate of value on 90 rather than 92 feet frontage. At the conclusion of the charge, the appellants failed to request the Court to make any correction or amplification, either of the evidence or the contention of the parties.
The defendants cite and rely on the cases of Town of Davidson v. Stough, 258 N.C. 23, 127 S.E. 2d 762 as furnishing ground for a new trial. However, the Stough case is not in point here. In Stough, the trial court, in charging the jury, had misconstrued the extent of the easement rights which the Town of Davidson had acquired in the owner’s property, a material consideration in fixing just compensation. In the case at Bar, the City took the fee in the whole property, leaving the owners nothing. It is difficult to see how the jurors could have been misled or that they did not fully understand the correct measurement of the lot. In the verdict and judgment we find
No error.